Citation Nr: 0209225	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-23 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for left knee tendinitis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active duty for training from June to 
December 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In July 1999, the Board remanded this matter to the RO for 
further development.  It has been returned to the Board.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDING OF FACT

The veteran's left knee tendinitis is manifested subjective 
complaints of left knee pain and exacerbation of pain on 
certain activities, with maximum limitation of extension on 
flare-up of no more than 10 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a left knee tendinitis have not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5261-5003 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  There is no specific claim form required in 
order to claim entitlement to a higher evaluation, and there 
is thus no issue as to provision of necessary forms for that 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran was provided a copy of the July 1994 rating 
action which granted an increased rating of 10 percent for 
the veteran's left knee tendinitis, and was provided the 
rating criteria upon which the assigned 10 percent disability 
rating was based.  This document summarized the evidence then 
of record, which inherently informed the veteran of the 
evidence to substantiate his claim.  The June 1996 Statement 
of the Case (SOC) informed the veteran of the evidence of 
record and of the regulations and evidence necessary for a 
higher rating.  In the July 1999 Remand, the Board pointed 
out the evidence and development needed for an equitable 
disposition of the veteran's claims.  Letters dated in August 
2001 and May 2002 explicitly notified the veteran to inform 
VA of all treatment for his left knee disability and 
explained his and VA's obligations in submitting or 
requesting evidence from various sources.  The March 2002 
SSOC again identified the evidence of record and the evidence 
necessary for a higher rating.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA medical 
records pertinent to the matter at issue are of record, and 
the veteran has not reported any non-VA source of evidence.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in October 1993 and September 2001.  The examination reports 
contained adequate clinical findings and diagnoses pertinent 
to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and the RO has notified the 
veteran of the requirements of the VCAA.  The Board may 
proceed to review the merits of the veteran's claim.


II.  Increased Rating

A.  Background

Service connection is in effect for left knee tendinitis, 
degenerative joint disease.  In a statement in support claim 
received in April 1993, the veteran asserted a claim for an 
increased rating for his service-connected left knee 
disability, at that time rated as noncompensable.  He 
contended that the symptoms associated with his left knee 
disability were more disabling than then evaluated.  In a 
July 1994 rating decision, the RO increased his disability 
rating for the left knee disability to 10 percent. 

Evidence submitted in support of his claim consists of VA 
medical records dated from 1991 to 1993.  A March 1993 
outpatient treatment shows that the veteran was seen for 
complaints of left knee locking and of pain with palpation of 
the medial aspect of the knee and on hyperextension.  

At a VA compensation and pension examination dated in October 
1993, the veteran complained of left knee swelling and 
locking with frequent pain of the knee and calcaneal area.  
The veteran reported that ambulation and prolonged knee 
extension exacerbated the knee pain.  On examination, the 
veteran ambulated without assistance and with a normal gait.  
There was no evidence of swelling or deformities.  The 
veteran had a pivot shift positive in the left knee with 
quadriceps atrophy of 1-centimeter circumference.  The 
examiner observed tenderness in the medial collateral 
ligament and lateral collateral ligament, and articular line.  
The veteran had Lachmans sign.  Anterior and posterior drawer 
tests were negative.  He had normal strength, and patellar 
retraction test was positive.  His reflexes were two plus 
bilaterally.  Forward flexion of the left knee was to 130 
degrees.  It was noted that the veteran had a loss of 10 
degrees in back extension.  It was noted also that x-rays 
revealed medial compartment narrowing with degenerative joint 
disease.  The diagnoses were degenerative joint disease and 
Baker's cyst of the left knee.  

A magnetic resonance image (MRI) of the left knee dated in 
May 1994 revealed an oblique tear involving the posterior 
horn of the medial meniscus extending to the inferior 
articular surface.  The meniscus appeared unremarkable; there 
was no significant joint effusion, and the anterior and 
posterior cruciate ligaments were intact; there was no 
Baker's cyst; the patellar hyaline articular cartilage was 
well preserved; a small marginal osteophyte was seen arising 
from the medial femoral condyle.  The cortical and medullary 
bone signal appeared to be normal in all sequences.  

VA outpatient treatment records reflect that the veteran 
underwent physical therapy for the left knee in 1994.  
Examinations of the left knee in January and February 1994 
revealed, in pertinent part, tenderness to palpation at the 
medial aspect of the left knee.  There was no swelling, and 
the veteran demonstrated full range of motion.  Muscle 
strength of the left quadriceps and hamstrings was 4.5/5.  

In May 1995, the veteran underwent a left knee arthroscopy 
because of a left knee medial meniscus anterior horn and 
posterior horn parrot-beak tear confirmed by magnetic 
resonance image (MRI).  

A VA physical therapy assessment dated in January 1996 
reveals that the veteran was not working and that he was 
receiving VA benefits and Social Security Administration 
disability benefits.  Clinical findings showed that the 
veteran walked without assistance.  He had an adequate gait.  
There was no edema and no increased heat of the left knee.  
The examiner noted mild tenderness on palpation over the 
medial aspect of the left patella.  Forward flexion of the 
left knee was to 135 degrees.  Back extension of the left 
knee was to 0 degrees.  Muscle strength of the left hamstring 
was 5/5.  There was mild crepitation of the left knee.  The 
assessment was status post left meniscectomy that had 
continued with knee pain interfering with the veteran's 
locomotion activities.  It was noted that the veteran was not 
able to perform activities requiring squatting and ascending 
and descending stairs.  The veteran underwent physical 
therapy from January to March 1996.  In March 1996, it was 
noted that the veteran's left knee pain had decreased to 5 
(on a scale of 1 to 10).  It was noted the left knee locked 
occasionally.  The veteran accomplished full range of motion 
and strength of the left knee with mild tenderness upon 
palpation over the medial aspect of the left patella.  

At a VA compensation and pension examination dated in May 
1997, the veteran reported pain around the left knee joint 
with radiation to the left thigh anterior aspect with loss of 
strength of the left knee. Pain on the knee increased with 
excessive walking.  It was noted that X-rays of the left knee 
taken by VA in December 1996 showed left knee minute spur.  
An examination of the knee revealed no deformities of the 
knees.  There was no instability.  The examiner observed a 
one centimeter muscle atrophy of the left thigh.  The veteran 
demonstrated mild weakness of the both knees extensor muscle 
quadriceps with a muscle strength graded as 4/5.  There was a 
positive patellar-grinding test in both knees and tenderness 
to palpation in both infrapatellar bursa and patellar 
tendons.  Forward flexion of the left knee was to 140 
degrees; extension was to 0 degrees.  The diagnoses included 
residuals of left knee tendinitis, degenerative joint 
disease.  

VA outpatient treatment records dated from 1997 to 2000 show 
that the veteran was seen and treated for his left knee 
disability.  The veteran's complaints included left knee pain 
and swelling. 

An entry dated in November 2000 revealed tenderness on 
palpation at the joint line medial area of both knees.  There 
was full range of motion in all extremities.  Motor strength 
was 5/5 in the lower left extremities.  There were no sensory 
deficits.  McMurray's sign was negative.  A consultation 
report dated in May 2000 shows that the veteran complained of 
instability of the left knee.  On physical examination, the 
veteran demonstrated a normal gait.  There was retropatellar 
tenderness on the left lateral and medial joint.  The 
examiner noted full range of motion.  There were no sensory 
deficits.  

When examined by VA in September 2001, the veteran complained 
of severe bilateral knee pain on the anterior aspect and 
around the joint with radiation to shins.  He reported 
swelling with walking and locking that he described like a 
bump sensation.  It was noted that X-rays of the knees dated 
in September 1998 were negative.  There was no evidence of 
bone or joint pathology; the articular space appeared well 
preserved, and no fluid accumulation of the articular space 
was noted.  It was noted that the veteran's left knee had not 
required any emergency hospital visits during the past year 
and that the veteran underwent physical therapy in October 
2000, which he had discontinued.  He was engaged in home 
therapy.  It was noted that an evaluation at a Primary Care 
Clinic in June 2001 showed no acute complaints.  Excessive 
standing, walking, and climbing stairs exacerbated the left 
knee pain.  It was noted that medication, swimming at the 
beach, and home program exercises alleviated the pain.  The 
veteran indicated that he had not had any acute severe bouts 
of knee joint pain that caused him any functional impairment 
within the last year; he did not refer to any acute attacks.  
The examiner noted that the veteran could walk unassisted, 
but used a cane to prevent damage to the right knee.  There 
were no episodes of dislocation or recurrent subluxation of 
the knee joints.  There were no constitutional symptoms of 
inflammatory arthritis.  As to effects of his left knee 
disability on his occupation and daily activities, it was 
noted that the veteran has held a position as a croupier.  It 
was noted that the veteran had been receiving Social Security 
Disability benefits since 1988.  As to the impact of his knee 
disability on daily activities, the veteran reported that he 
cannot kneel, cannot run as before, has difficulty painting 
the house while being on a ladder for a long period of time.  
The veteran did not use any prosthesis for his left knee 
disability.  Forward flexion of the left knee was to 140 
degrees, and extension was to 0 degrees.  There was no 
evidence of painful motion on the range of motion measures.  
The examiner noted that there was no objective evidence of 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement or guarding of movement of the knee joints. 
The veteran demonstrated positive McMurray's sign of the left 
knee, and negative anterior Drawer test, bilaterally.  The 
examiner noted crepitation of the knee joints and positive 
patellar-grinding test bilaterally.  There was non-disabling 
tenderness to palpation on both medial meniscus bony 
structure areas of the knees.  The veteran had a normal gait 
cycle.  There was no evidence of ankylosis, leg discreprancy, 
or constitutional signs of inflammatory arthritis.  The 
veteran did not wear a prosthesis.  The diagnoses included 
left knee tendinitis, degenerative joint disease.  

A VA physical therapy assessment dated in October 2000 
revealed, in pertinent part, that strength in the left 
quadriceps was 4/5.  The veteran's tolerance for sitting and 
standing was fair.  He could walk independently.  

B.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2001).  

The veteran's left knee tendinitis, degenerative joint 
disease is currently evaluated as 10 percent disabling under 
a hyphenated diagnostic code, Diagnostic Code 5261-5003.  
Diagnostic Code 5261 refers to limitation of extension of the 
knee.  Diagnostic Code refers 5003 to disease rated as 
arthritis, degenerative.  The veteran's left knee disability 
was formerly evaluated under diagnostic code 5019, bursitis, 
which is also to be evaluated as degenerative arthritis.  
Degenerative arthritis must be rated according to limitation 
of motion of the affected joint; thus, the veteran's left 
knee is evaluated according to the criteria pertinent to 
limitation of extension, as that is the type of limitation he 
has, in the past, exhibited.

Under diagnostic code 5261, a noncompensable evaluation is 
assigned for limitation of extension to 5 degrees.  A 10 
percent evaluation is assigned for limitation of extension to 
10 degrees.  A 20 percent evaluation is assigned for 
limitation of extension to 15 degrees.  A 30 percent 
evaluation is assigned for limitation of extension to 20 
degrees.  A 40 percent disability evaluation is for extension 
limited to 30 degrees, and a 50 percent disability evaluation 
is assigned for extension limited to 45 degrees.  Diagnostic 
Code 5261.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of to combined, not added under diagnostic code 
5003.  38 C.F.R. 4.71a, Code 5003 (2001).  

Normal range of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).  

As to the application of the diagnostic codes 5261-5003, the 
assignment of a higher disability evaluation is not 
warranted.  Although the evidence shows that the veteran had 
a loss of extension of 10 degrees in 1993, subsequent medical 
records including the report of the September 2001 VA 
examination demonstrated full extension to 0 degrees.  The 
Board notes that the VA examiner in September 2001 noted that 
x-rays of the left knee dated in 1998 showed no bone or joint 
abnormality.  Based on these factors, the Board is of the 
view that the assigned 10 percent disability evaluation more 
than compensates the veteran for the current level of 
disability and any additional functional limitations with 
pain on use or during flare-up.  Diagnostic Codes 5261-5003.  
Thus, the veteran does not begin to meet the criteria for a 
30 percent disability evaluation under Diagnostic Code 5261-
5003.  

The veteran's left knee disability may be considered under 
Diagnostic Code 5260.  A noncompensable evaluation is 
assigned for limitation of flexion of the knee to 60 degrees.  
A 10 percent evaluation is assigned for limitation of flexion 
to 45 degrees.  A 20 percent evaluation is assigned for 
flexion limited to 30 degrees, 30 percent for flexion limited 
to 15 degrees.  Diagnostic Code 5260.  

In that connection, the medical evidence since 1993 shows 
that flexion of the left knee ranged from 135 to 140 degrees.  
In March 1997, November 2000, and September 2001, the veteran 
demonstrated full range of motion.  Thus, the assignment of a 
higher disability evaluation under Diagnostic Code 5260 is 
not warranted.  

The veteran's left knee disability requires reference to 
Diagnostic Code 5257.  That code requires moderate 
subluxation or lateral instability to warrant a 20 percent 
disability evaluation; severe impairment warrants the 
assignment of a 30 percent disability evaluation.  Inasmuch 
as the evidence does not establish that the veteran has any 
instability or subluxation of the left knee, Diagnostic Code 
5257 is neither for application in this matter nor is the 
assignment a higher disability evaluation under Diagnostic 
Code 5257 warranted.  

Furthermore, the veteran does not have ankylosis of the left 
knee; therefore, diagnostic code 5256 is not application in 
this matter.  

In evaluating a joint rated on limitation of motion, it 
appropriate to consider the degree of functional impairment 
attributable to pain on use or during flare-up. Deluca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001). Notice is taken of the veteran's complaint of left 
knee pain and the activities that exacerbate the pain.  
However, there is no evidence of functional impairment as 
evidenced by the findings of the medical evidence, and the 
veteran's representations in September 2001.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2001).  In this case, there 
is no evidence that the veteran's service-connected left knee 
disability has caused marked interference with employment 
(i.e. beyond that contemplated in the schedular evaluations), 
has necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In fact, the evidence 
establishes that the veteran is employed as a croupier.  In 
the absence of evidence of such factors, there is no basis 
for referral to appropriate authority for consideration of an 
extraschedular evaluation.  There is no evidence that the 
schedular criteria are inadequate to evaluate the veteran's 
disability at any time during this evaluation period.  
38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  In 
addition, the preponderance of the evidence is against a 
referral for consideration on an extraschedular basis.  


ORDER

Entitlement to an increased rating for left knee tendinitis, 
degenerative joint disease is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

